 

Exhibit 10.1

 

RESCISSION AGREEMENT

 

THIS RESCISSION AGREEMENT (this “Agreement”), dated as of the 24th day of March
2020 (the “Effective Date”) and effective as of the Rescission Effective Time
(as hereinbelow defined), is made by and between CORETTE, LLC, a Delaware
limited liability company (“Corette”) and KINETIC GROUP INC., a Nevada
corporation (“Kinetic,” together with Corette, the “Parties” and each
individually, a “Party”) with respect to the following facts and circumstances:
(i) as part of a single transaction (such transaction, the “Subject
Transaction”), the Parties entered into a certain Assignment and Conveyance
Agreement dated November 11, 2019, pursuant to which Corette assigned to Kinetic
(the “Subject Contribution”) Corette’s 100% ownership interest in and to Fairway
LLC, a Nevada limited liability company (“Fairway” and such membership interest
therein, the “Subject Membership Interest”), which in turn was and is the 100%
owner of Solstice Marketing Concepts LLC., a Delaware limited liability company
(“Solstice” and collectively with Corette and Fairway, the “Corette Parties” and
each individually, a “Corette Party”); (ii) also as a part of the Subject
Transaction, Kinetic issued 26,349,800 shares (the “Subject Shares”) of its
common stock to Corette (the “Subject Securities Issuance”) pursuant to that
certain Unanimous Written Consent of the Board of Directors of Kinetic dated
November 26, 2019 and in consideration for the Subject Contribution; (iii) for
the purposes of this Agreement only, each Party acknowledges that it was
misinformed with respect to the material elements and corresponding conditions
of the Subject Transaction, such that the Subject Transaction, the Subject
Contribution, and the Subject Securities Issuance are each void ab initio and of
no force or effect; and (iv) the purpose of this Agreement is to mutually
confirm and document that the Subject Transaction, the Subject Contribution, and
the Subject Securities Issuance are each rescinded, and to provide for the
requisite activities to rescind and unwind the Subject Transaction and to
restore the Parties to their respective holdings, positions, and relative
interests prior to the Subject Transaction, restitutio in integrum.

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

1. Rescission and Related Activities

 

1.1 Rescission. At 5:00 P.M., Eastern Standard Time on March 24, 2020 (the
“Rescission Closing Time”), and effective retroactively as of the respective
time that each element (i.e., the Subject Contribution and the Subject
Securities Issuance) of the Subject Transaction occurred (the “Rescission
Effective Time”), the Subject Transaction, the Subject Contribution, and the
Subject Securities Issuance are each rescinded (the “Rescission”).

 

1.2 Activities to Consummate Rescission. To give effect to the Rescission, on or
before the Rescission Closing Time: (i) Corette shall execute and deliver to
Kinetic and its transfer agent, instruments cancelling the Subject Shares; (ii)
Kinetic shall execute and deliver a document in form satisfactory to Corette,
acknowledging that the Subject Contribution has been rescinded and acknowledged
to be void ab initio, and as well, for the avoidance of doubt, an assignment to
Corette of all of the ownership interest in Fairway, which assignment shall be
in form satisfactory to Corette; and (iii) Kinetic shall cause to be delivered
to Corette, instruments in form acceptable to Corette under which each Subject
Kinetic Person (as defined below) shall irrevocably acknowledge and consent to
the Rescission and waive any claims by any such Subject Kinetic Person against
Corette Parties and/or their principals, Nathan Rosenberg and Claudio Dotta
(together, the “Corette Principals”), arising from such Subject Kinetic Person’s
acquisition of securities in, financing of, or other activities related to,
Kinetic and/or the Subject Transaction.

 

1

 

 

1.3 Assignment of Convertible Notes; Trade Payables.

 

(a) Assignment of Convertible Notes. On or prior to the Rescission Closing Time,
Kinetic will obtain all required written consents to each of the parties listed
on Appendix 2 attached hereto (such parties, the “Subject Kinetic Note Holders”)
to cause the assumption in full of each of the Convertible Redeemable Notes (the
“Redeemable Notes”) set forth on said appendix to Fairway. After the Rescission
Closing Time, the Redeemable Notes will become a direct obligation of Fairway
and will give effect to the full release of Kinetic from any obligations arising
under Redeemable Notes.

 

(b) Trade Payables. Prior to the Rescission Closing Time, Fairway will receive
and approve a list of payables from Kinetic, including but not limited to,
amounts owed to Kinetic’s auditor, transfer agent, accountants, consultants,
counsel and other service providers and any amounts owed under consulting,
employment, service or similar agreements that will be assumed in full by
Fairway, it being understood that the amount owed to each person on the list may
be furnished after the Rescission Closing Time, but that Fairway will not be
required to assume any payment to the extent that it is not documented in
writing and does not relate to or is not based on the time during which Fairway
was involved with Kinetic (the “Payable List”). Upon approval of the Payable
List, Fairway will deliver evidence that each vendor has been notified that the
obligation has been assumed in full by Fairway.

 

1.4. Further Assurances. In addition to the foregoing, before, at, and/or
following the Rescission Closing Time, and from time to time, each Party shall
do and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments, and documents, as the other Party may reasonably request in order
to carry out the intent and accomplish the purposes of this Agreement and the
consummation of the Rescission contemplated hereby, including: (i) rescinding
and unwinding the Subject Transaction, the Subject Contribution, and the Subject
Securities Issuance; and (ii) restoring the Parties to their respective
positions prior to the Subject Transaction, restitutio in integrum.

 

1.5 Resignations. Prior to the Effective Date, Aitan Zacharin was appointed to
the Kinetic’s Board of Directors followed by the resignation of Nathan Rosenberg
as a member of the Board of Directors and from all officerial positions of
Kinetic. Aitan Zacharin was appointed to all of Kinetic’s officerial positions.
On or prior to the Rescission Closing Time, Mr. Zacharin will cause Kinetic to
submit a filing with the U.S. Securities Exchange Commission to report the
resignation of Mr. Rosenberg and his appointment as a director and officer of
Kinetic.

 

2

 

 

2. Representations and Warranties of Kinetic and Covenants of Kinetic

 

Kinetic represents and warrants to the Corette Parties and Corette Principals,
and as applicable covenants to the Corette Parties and Corette Principals, that,
as of the Rescission Closing Time:

 

2.1 Authorization. All corporate action on the part of Kinetic and its officers,
directors, and shareholders necessary for the authorization, execution, and
delivery of this Agreement and the performance of all obligations of Kinetic
hereunder has been taken, including the consents, acknowledgements, and
approvals from the Subject Kinetic Investors (defined below) and Subject Kinetic
Note Holders. This Agreement constitutes a valid and legally binding obligation
of Kinetic, enforceable in accordance with these terms.

 

2.2 Corporate Organization of the Kinetic. Kinetic is a corporation duly
organized, validly existing, and in good standing under the laws of the state of
its incorporation and has full corporate power and authority to carry on its
business as it is now being conducted and to own the properties and assets it
now owns.

 

2.3 Agreement Not in Contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the Rescission provided for herein will: (i)
result in the material breach of or constitute a material default or give rise
to any right of termination, cancellation, or acceleration under any of the
terms, conditions, or provisions of any lease, license, promissory note,
contract, agreement, mortgage, deed of trust, or other instrument or document to
which Kinetic is a party; or (ii) violate any order, writ, injunction, decree,
law, statute, rule, or regulation applicable to Kinetic.

 

2.4 Information and Statements. No representation or warranty made by Kinetic
with respect to this Agreement contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements so
made, in light of the circumstances under which they are made, not misleading.

 

2.5 Cooperation on and Understanding with Respect to Tax Matters. Kinetic agrees
to furnish or cause to be furnished to the applicable Corette Party and/or
Corette Principal upon request as promptly as practicable such information
(including access to books and records) and information and assistance relating
to this Agreement as is reasonably necessary for the filing of any tax or
information return, for the preparation of any tax audit, and for the
prosecution or defense of any claim, suit, or proceeding relating to any
proposed tax adjustment. For the avoidance of doubt, because the Subject
Transaction is void ab initio, all profits, losses, and other tax and accounting
elements and attributes arising from Fairway and Solstice shall be allocated and
credited entirely to Corette, and in no manner to Kinetic, including without
limitation, with respect to any and all time periods from and after the
Rescission Effective Time and until the Rescission Closing Time.

 

2.6 Capitalization and Conduct of Business. From July 1, 2019, through and
including the Rescission Closing Time, except for the Subject Transaction and
the Rescission thereof, no purchases or sales of Kinetic’s capital securities or
options or other rights thereto, recapitalization, or financing, or conduct of
business out of the ordinary course, was taken by Kinetic, including, without
limitation: (i) any sale, transfer, conveyance, or issuance of securities in
Kinetic, Fairway or Solstice, other than to the parties listed on Appendix 1
attached hereto (such parties, the “Subject Kinetic Investors”); (ii) any grant
of an option or other right to acquire securities in Kinetic, Fairway, or
Solstice; (iii) any encumbrance of securities or membership interest in Kinetic,
Fairway, or Solstice; (iv) any sale, transfer, conveyance, or encumbrance of
Kinetic’s, Fairway’s, or Solstice’s assets; (v) any financing or refinancing by
or with regard to Kinetic (other than to the Subject Kinetic Note Holders listed
on Appendix 2), Fairway, or Solstice; (vi) any amendment to Kinetic’s Articles
of Incorporation, Bylaws, or state filings (including, annual lists or similar
reports filed with each applicable secretary of state in which Kinetic is formed
or qualified to do business); (vii) any amendment to Fairway’s Articles of
Organization, Operating Agreement, or state filings (including, annual lists or
similar report filed with each applicable secretary of state in which Fairway is
formed or qualified to do business); (viii) any amendment to Corette’s
Certificate of Formation, Operating Agreement, or state filings (including,
annual lists or similar report filed with each applicable secretary of state in
which Corette is formed or qualified to do business); (ix) any amendment to
Solstice’s Certificate of Formation, Operating Agreement, or state filings
(including, annual lists or similar report filed with each applicable secretary
of state in which Solstice is formed or qualified to do business); or (x) any
agreement that, by its terms, if carried out, would result in any of the
foregoing.

 

3

 

 

2.7 Free and Clear; Entire Interest. The Subject Membership Interest is free and
clear of all liens, charges, equities, restrictions, and encumbrances and
constitute all of the interests exchanged in connection with the Subject
Transaction, and that upon the effectiveness of the Rescission, Kinetic shall no
longer directly or indirectly own any interest equity or other interest in any
of the Corette Parties.

 

2.8 Assignments; Transfers. Kinetic represents and warrants that there has been
no assignment or transfer of or grant of a security interest in or encumbrance
upon the Subject Membership Interest.

 

2.9 Review of Agreement. Kinetic represents and warrants on its own behalf, and
has also obtained written confirmation from the Subject Kinetic Investors and
Subject Kinetic Note Holders, that each such party: (i) has carefully read this
Agreement; (ii) knows the contents of this Agreement; (iii) has had the advice
of counsel of such party’s choosing in connection with the subject matter
hereof, and the advice thereof is reflected in the provisions of this Agreement;
and (iv) has not been influenced to any extent whatsoever in doing so by
Kinetic, except for those representations, statements, and promises expressly
set forth herein.

 

3. Representations and Warranties of the Corette Parties

 

The Corette Parties each represent and warrant to Kinetic that, as of the
Rescission Closing Time:

 

3.1 Authorization. All corporate action on the part of each applicable Corette
Party and their respective officers, managers and members necessary for the
authorization, execution, and delivery of this Agreement and the performance of
all obligations of the respective Corette Party hereunder has been taken,
including the consents, acknowledgements, and approvals from Fairway to assume
in full the Redeemable Notes. This Agreement constitutes a valid and legally
binding obligation of each Corette Party, enforceable in accordance with its
respective terms.

 

3.2 Corporate Organization of the Corette Parties. The Corette Parties are each
limited liability companies duly organized, validly existing, and in good
standing under the laws of the state of its organization and has full entity
power and authority to carry on its business as it is now being conducted and to
own the properties and assets it now owns.

 

4

 

 

3.3 Agreement Not in Contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the Rescission provided for herein will: (i)
result in the material breach of or constitute a material default or give rise
to any right of termination, cancellation, or acceleration under any of the
terms, conditions, or provisions of any lease, license, promissory note,
contract, agreement, mortgage, deed of trust, or other instrument or document to
which each Corette Party is a party; or (ii) violate any order, writ,
injunction, decree, law, statute, rule, or regulation applicable to any of the
Corette Parties.

 

3.4 Information and Statements. No representation or warranty made by or on
behalf of the Corette Parties with respect to this Agreement contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements so made, in light of the circumstances under which
they are made, not misleading.

 

3.5 Cooperation on and Understanding with Respect to Tax Matters. The Corette
Parties each agree to furnish or cause to be furnished to each other upon
request as promptly as practicable such information (including access to books
and records) and information and assistance relating to this Agreement as is
reasonably necessary for the filing of any tax or information return, for the
preparation of any tax audit, and for the prosecution or defense of any claim,
suit, or proceeding relating to any proposed tax adjustment. For the avoidance
of doubt, because the Subject Transaction is void ab initio, all profits,
losses, and other tax and accounting elements and attributes arising from
Kinetic shall be allocated and credited entirely to Kinetic, and in no manner to
the Corette Parties, including without limitation, with respect to any and all
time periods from and after the Rescission Effective Time and until the
Rescission Closing Time.

 

3.6 Free and Clear; Entire Interest. Corette represents and warrants that the
Subject Shares are free and clear of all liens, charges, equities, restrictions,
and encumbrances. Corette further represents and warrants that the Subject
Shares constitute the all of the interests exchanged in connection with the
Subject Transaction, and that upon the effectiveness of the Rescission, Corette
shall no longer directly or indirectly own any interest equity or other interest
in Kinetic.

 

3.7 Assignments; Transfers. Corette represents and warrants that there has been
no assignment or transfer of or grant of a security interest in or encumbrance
upon the Subject Shares.

 

4. Mutual Release

 

4.1 Release. Each Party on behalf of itself and its respective partners, agents,
assigns, heirs, officers, directors, employees, executors, and attorneys
(“Affiliates”) hereby forever and finally releases, relieves, acquits, absolves,
and discharges the other Party and its Affiliates from any and all losses,
claims, debts, liabilities, demands, obligations, promises, acts, omissions,
agreements, costs and expenses, damages, injuries, suits, actions and causes of
action, of whatever kind or nature, whether known or unknown, suspected or
unsuspected, contingent or fixed, that they may have against the other Party and
its Affiliates, including, without limitation, claims for indemnification, based
upon, related to, or by reason of any matter, cause, fact, act, or omission
occurring or arising from the Subject Transaction; except for those arising from
this Agreement, including, without limitation, in connection with the
representations and warranties contained herein.

 

5

 

 

4.2 No Admissions of Liability. Each Party acknowledges that this mutual release
does not constitute an admission of any liability on the part of either of the
undersigned.

 

5. Indemnification.

 

5.1 Survival. The representations, warranties, covenants and agreements in this
Agreement shall survive execution and delivery of and the Closing under this
Agreement for the applicable statutory limitation period.

 

5.2 Agreement to Indemnify.

 

(a) By Kinetic. Subject to the terms and conditions of this Section 5, Kinetic
(collectively, the “Kinetic Indemnifying Parties”) each hereby agree to
indemnify, defend, and hold harmless the Corette Parties and the Corette
Principals and their respective directors, managers, members, officers,
shareholders, agents, representatives, successors, heirs and assigns (each, a
“Corette Indemnified Party”) from and against all demands, claims, actions,
causes of action, assessments, losses, damages, liabilities, costs and expenses,
including, without limitation, interest, penalties and reasonable attorneys’
fees and expenses (collectively, “Damages”), directly asserted against,
resulting to, imposed upon or incurred by a Corette Indemnified Party at any
time after the date hereof, by reason of, resulting from or in connection with:
(i) any failure or breach by the Kinetic Indemnifying Parties to perform any of
its covenants, agreements, or obligations under this Agreement; (ii) any
inaccuracy or incompleteness of any of the representations and warranties of
Kinetic contained in this Agreement; (iii) any act and/or omission by Kinetic,
including, without limitation, any act taken, or any document executed, by
Corette, and/or the Corette Principals, as applicable, as a member of the Board
of Directors or officer of Kinetic, or upon advice of Kinetic’s counsel; or (iv)
claims from or related to the Subject Transaction and the Rescission
(collectively, the “Corette Claims”).

 

(b) By Corette. Corette hereby agrees to indemnify, defend, and hold harmless
Kinetic and its, officers, directors, shareholders, agents, representatives,
successors, and assigns (each, a “Kinetic Indemnified Party”) from and against
all Damages, directly asserted against, resulting to, imposed upon or incurred
by a Kinetic Indemnified Party at any time after the date hereof, by reason of,
resulting from or in connection with: (i) any failure or breach by the Corette
to perform any of its covenants, agreements, or obligations under this
Agreement; or (ii) any inaccuracy or incompleteness of any of the
representations and warranties of Corette, Fairway, or Solstice contained in
this Agreement (collectively, the “Kinetic Claims”).

 

6

 

 

5.3 Conditions of Indemnification. The obligations and liabilities of the
Kinetic Indemnifying Parties or Corette Indemnifying Parties, as the case may be
(the “Indemnifying Party”) under Section 5.2 with respect to any of the Corette
Claims or Kinetic Claims, as the case may be (the “Claims”), made by third
parties shall be subject to the following terms and conditions:

 

(a) The Kinetic Indemnified Party or the Corette Indemnified Party, as the case
may be (the “Indemnified Party”) will give the Indemnifying Party prompt notice
of such Claim, and subject to Section 5.3(c), the Indemnifying Party will assume
the defense thereof by representatives chosen by it and reasonably satisfactory
to the Indemnified Party; provided, however, that the failure to provide prompt
notice regarding such a Claim shall not relieve the Indemnifying Party of its
obligations hereunder unless, and only to the extent, such failure shall have
materially and adversely prejudiced the defense against such Claim. The
Indemnifying Party shall not be entitled to compromise or settle any such Claim
without the prior written consent of the Indemnified Party (which will not be
unreasonably withheld, conditioned or delayed) unless such settlement or
compromise includes a full and complete release of the Indemnified Party of all
liability and obligations under or in connection with such Claim.

 

(b) If the Indemnifying Party, within a reasonable time after notice of any such
Claim, fails to assume the defense thereof, the Indemnified Party shall (upon
further notice to the Indemnifying Party) have the right to undertake the
defense, compromise or settlement of such Claim at the Indemnifying Party’s cost
and expense.

 

(c) Anything in this Section 5.3 to the contrary notwithstanding, if there is a
reasonable probability that a Claim may materially and adversely affect the
Indemnified Party other than as a result of money damages or other money
payments, the Indemnified Party shall have the right to defend such Claim,
subject to payment of its own attorney fees, or compromise or settle such Claim
with the consent of the Indemnifying Party (which will not be unreasonably
withheld, conditioned or delayed), and to enforce its rights against the
Indemnifying Party to indemnification under this Section 5.3 with respect to
such Claim.

 

5.4 Remedies. The remedies provided herein shall be cumulative and shall not
preclude assertion by any party hereto of any other rights or the seeking of any
other remedies available at law or in equity against any other party hereto.

 

5.5 Limitations. Notwithstanding any provision to the contrary contained in this
Section 5 or the Agreement, the parties hereto agree that the maximum aggregate
liability of Kinetic to a Corette Indemnified Party or Corette to Kinetic under
this Agreement shall not exceed $50,000.00.

 

6. Miscellaneous

 

6.1 Counterparts. This Agreement may be executed in any number of counterparts,
including facsimiles thereof, each of which shall be an original, but such
counterparts together shall constitute one and the same instrument.

 

6.2 Entire Agreement. Unless otherwise specifically agreed in writing, this
Agreement represents the entire understanding of the Parties with reference to
the transactions set forth herein and supersede all prior warranties,
understandings and agreements heretofore made by the Parties, and neither this
Agreement nor any provisions hereof may be amended, waived, modified or
discharged except by an agreement in writing signed by the Party against whom
the enforcement of any amendment, waiver, change or discharge is sought.

 

7

 

 

6.3 Specific Performance. The Parties agree that irreparable damage would occur
in the event any provision of this Agreement was not performed in accordance
with the terms thereof and that, prior to the termination of this Agreement
pursuant to its terms, the Parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or equity.

 

6.4 Assignment of Agreement. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs, successors and
assigns. No Party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other Party.

 

6.5 Governing Law; Arbitration; Attorneys’ Fees. This Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada,
without regard to its principles of conflicts of law. The exclusive venue for
disputes hereunder, including, without limitation, disputes arising from or
concerning interpretation, violation, invalidity, non-performance, or
termination, shall be final and binding arbitration proceedings to be conducted
in Clark County, Nevada under the Rules of Arbitration of the American
Arbitration Association; provided, however, that in the event that any such
dispute is not arbitrated thereby, the exclusive venue shall be the state and
federal courts located in Clark County, Nevada. In the event of any dispute in
relation to this Agreement, the prevailing Party in such dispute shall be
entitled to receive its attorneys’ fees and all other costs and expenses of such
action or suit.

 

6.6 Survival. All representations, warranties, covenants, and agreements of the
Parties contained in this Agreement, or in any instrument, certificate, opinion,
or other writing provided for herein, shall survive the Rescission Closing Time.

 

6.7 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

6.8 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
IN CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE, AND ENFORCEMENT OF THIS AGREEMENT.

 

[signature page(s) follow]

 

8

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

CORETTE, LLC,

a Delaware limited liability company

 

KINETIC GROUP INC.,

a Nevada corporation

          By:  /s/ Nathan Rosenberg   By:  /s/ Aitan Zacharin Print Name: Nathan
Rosenberg   Print Name: Aitan Zacharin Title: Managing-Member   Title: President

 

Joinder

 

The undersigned hereby joins in the execution of this Agreement for the specific
sections as set forth under their signature block

 

FAIRWAY, LLC,   a Nevada limited liability company         By: Corette, LLC, a
Delaware limited liability     Company, Manager           /s/ Nathan Rosenberg  
  Nathan Rosenberg, Managing-Member     Covering Section 1.3 of Agreement  

 

[signature page to Rescission Agreement]

 

 

 

 

APPENDIX 1
Subject Kinetic Investors

 

Robert Frankel   2,471,900(1) David “Shragie” Lieber   2,471,900(1) Total:  
4,943,800 Shares of Kinetic Common Stock

 

  (1) These Shares of Kinetic Common Stock held by Robert Frankel and David
“Shragie” Lieber (the “Purchasers”) were acquired pursuant to a series of
agreements (each a “Stock Purchase Agreement (Non-Affiliate)”) which were each
dated as of August 26, 2019 by and between the Purchasers (for Shares purchased
in each in equal amounts) and the sellers listed on the next page, in the
amounts and for the purchase prices listed therewith.

 

[Purchasers listed on following page]

 

 

 

 

KINETIC GROUP INC.

 

Restricted Shares  Certificate No.  Total No. of Shares  Shares Being Retained 
No. of Shares Being Sold  Agt. No.  Purchase Price  YAROSLAV STARTSEV  35 
1,300,000  -200  1,299,800  ASPA1  $187,219  NIKOLAI KUZMIN  37  1,050,000 
-200  1,049,800  ASPA2  $151,209  AFFILIATE TOTALS     2,350,000     2,349,600 
   $338,428  TIMOTHY BARKER  36  400,000  -200  399,800  NASPA10      JENNIFER
L. BARKER  38  30,000  -200  29,800  NASPA10      FRANCISCO R. PEREZ  39 
30,000  -200  29,800  NASPA10      SCOTT M. PETERSON  40  30,000  -200  29,800 
NASPA10      JOHN A. TRAHE  41  30,000  -200  29,800  NASPA10      ALISON J.
TRAHE  42  30,000  -200  29,800  NASPA10      HERNANDO A. OTERO  43  30,000 
-200  29,800  NASPA10      NASPA10 TOTALS     580,000     578,600     $11,572 
RESTRICTED TOTALS     2,930,000  1,800  2,928,200     $350,000 

 

Non-Restricted Shares  Certificate No. 

Total No. of

Shares Owned

  Shares Being Retained  No. of Shares Being Sold  Agt. No.  Purchase Price 
DMITRIY SAMUYLOV  12  70,000  -200  69,800  NASPA1      KIRILL TYCHINSKIY  14 
60,000  -200  59,800  NASPA1      YURIY VETCHINNIKOV  17  60,000  -200  59,800 
NASPA1      GALINA USYNINA  23  60,000  -200  59,800  NASPA1      NASPA1 TOTALS 
   250,000     249,200     $6,206  VADIM POLISHCHUK  3  70,000  -200  69,800 
NASPA2      ELENA MAYOROVA  20  60,000  -200  59,800  NASPA2      VALENTINA
NEBYLITSYNA  28  60,000  -200  59,800  NASPA2      ELENA TCHAYNIKOVA  31 
60,000  -200  59,800  NASPA2      NASPA2 TOTALS     250,000     249,200    
$6,206  EKATERINA KONDRATEVA  9  60,000  -200  59,800  NASPA3      EVGENIY
KRYAZHEV  15  60,000  -200  59,800  NASPA3      MIKHAIL KASHAVSKIY  21  60,000 
-200  59,800  NASPA3      MAKSIM POCHEVALOV  18  70,000  -200  69,800  NASPA3 
    NASPA3 TOTALS     250,000     249,200     $6,206  LYUDMILA KARAVAEVA  6 
60,000  -200  59,800  NASPA4      SERGEY ERMAKOV  29  60,000  -200  59,800 
NASPA4      SERGEY GALIMSKIY  30  60,000  -200  59,800  NASPA4      GENNADIY
NEPOCHATYKH  24  70,000  -200  69,800  NASPA4      NASPA4 TOTALS     250,000    
249,200     $6,206  ELENA BUBNOVA  8  60,000  -200  59,800  NASPA5      MAKSIM
BUGAEV  11  60,000  -200  59,800  NASPA5      SERGEY DZHALALOV  13  60,000 
-200  59,800  NASPA5      RAMZIYA MINNEGALIEVA  34  70,000  -200  69,800 
NASPA5      NASPA5 TOTALS     250,000     249,200     $6,206  ANASTASIYA
ATYANINA  19  60,000  -200  59,800  NASPA6      VALERIY LYAKUTIN  5  70,000 
-200  69,800  NASPA6      ELENA LEONTEVA  27  70,000  -200  69,800  NASPA6     
NASPA6 TOTALS     200,000     199,400     $4,967  VIKTOR KRYUKOV  64  63,800 
-200  63,600  NASPA7      NATALYA GUBINA  4  70,000  -200  69,800  NASPA7     
ANDREY KRAMARENKO  10  70,000  -200  69,800  NASPA7      NASPA7 TOTALS    
203,800     203,200     $5,061  EKATERINA ERMAKOVA  7  70,000  -200  69,800 
NASPA8      PAVEL FEDKOV  16  70,000  -200  69,800  NASPA8      NIKOLAY GALEPA 
22  70,000  -200  69,800  NASPA8      NASPA8 TOTALS     210,000     209,400    
$5,216  OLESYA BARINOVA  32  70,000  -200  69,800  NASPA9      MAKSIM BARINOV 
33  80,000  -200  79,800  NASPA9      NASPA9 TOTALS     150,000     149,600    
$3,726  NON-RESTRICTED TOTALS     2,013,800  6,200  2,007,600     $50,000       
                COMBINED TOTALS (REST. & NON-REST.)     4,943,800  8,000 
4,935,800     $400,000 

 

 

 

 

APPENDIX 2
Subject Kinetic Note Holders

 

Yuval Shani(1)  $125,000.00  Suresh Mahtani(2)  $400,000.00  Shaidim
Enterprises, LLC(3)  $1,200,000.00  Total  $1,725,000.00 

 

  (1) Pursuant to that certain Convertible Redeemable Note dated on or about
November 20, 2019.   (2) Pursuant to that certain Convertible Redeemable Note
dated on or about December 9, 2019.   (3) Pursuant to that certain Convertible
Redeemable Note dated on or about December 23, 2019.

 

 

 